t c memo united_states tax_court tyson foods inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date jay h zimbler w thomas baxter kevin r pryor and hille r sheppard for petitioner bonnie l cameron james f kearney and catherine t gugar for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal income taxes for its years ended date and respectively ten separate adjustments were set forth in the statutory notice and petitioner raised a new issue in its petition seven issues were settled by the parties before trial and one the research_credit issue has been deferred for later trial or other_disposition two issues were settled after trial the issue addressed in this opinion is whether petitioner may depreciate upon application of the rule_of 39_f2d_540 2d cir approximately dollar_figure million in expenditures_for which complete and correct records were not maintained unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner is a delaware corporation with its principal offices located in springdale arkansas during the years in issue petitioner was the world’s largest fully integrated producer processor and marketer of poultry-based food products by the end of culinary foods inc culinary based in chicago illinois was a well-established manufacturer of frozen food products for institutional buyers as well as other food products for the airline industry at that time culinary operated through two integrated manufacturing facilities located on the north side of chicago in a fire destroyed one of culinary’s two manufacturing facilities as a temporary measure culinary leased two facilities and fitted them out with new machinery in culinary broke ground for the construction of a big_number square-foot dollar_figure million office and manufacturing_facility on the south side of chicago in a neighborhood that the city of chicago was attempting to redevelop that neighborhood is generally known as the back-of-the- stock yards in date the city of chicago granted culinary a dollar_figure million tax increment financing tif subsidy in connection with the construction of culinary’s new facility and more specifically with the jobs that it would bring to the back-of-the-yards the subsidy was to be paid over time in date petitioner purchased the stock of culinary in a transaction that was treated as an asset purchase for federal_income_tax purposes at that time petitioner allocated its purchase_price to the various assets acquired from culinary and claimed depreciation and amortization deductions with respect thereto no allocation was made to the tif subsidy beginning in mid-1995 culinary moved its operations from its north side-owned and leased facilities into its new back-of- the-yards facility on date during the audit of petitioner’s federal_income_tax returns for its date through tax years respondent proposed to reallocate and petitioner agreed to the reallocation of petitioner’s purchase_price among the various assets held by culinary as part of this adjustment the parties agreed to allocate dollar_figure million of the purchase_price to the receivable from the city of chicago for the tif subsidy based on the allocation of the dollar_figure million of the purchase_price to the receivable from the city of chicago for the tif subsidy payments on the receivable should have been debited to cash and credited to the receivable with no impact on petitioner’s taxable_income in fact however in accounting for payments that the city of chicago made in connection with the subsidy petitioner did not credit a receivable rather the payments were received and credited as shown in the following chart account account ref check no date amount no description a dollar_figure land-contra dollar_figure goodwill dollar_figure b dollar_figure tif moving_expenses c dollar_figure tif moving_expenses d dollar_figure tif moving_expenses e dollar_figure misc other income f dollar_figure misc other income total dollar_figure various entries in the accounts shown above erroneously increased or decreased petitioner’s taxable_income for the years in issue the parties have agreed to the proper treatment of all of the above accounts except with respect to entries into account no tif moving_expenses that account had a zero balance at the end of the fiscal years and the only records explaining the amounts that were debited to the moving expense account are lists showing a breakdown by vendor or other brief description but not identifying the nature of the item or the dates that the credited amounts were expended respondent has conceded that petitioner’s income should be reduced by dollar_figure of the misapplied dollar_figure million subsidy petitioner contends that it is entitled to deduct an additional dollar_figure petitioner concedes that it is not entitled to reduce its income by the balance of dollar_figure opinion in its opening brief on this issue petitioner’s position is concisely stated as follows petitioner’s records are insufficient to determine the extent to which these expenses should have resulted in a reduction of otherwise allowable ordinary and necessary business_expenses as contrasted with the reduction of otherwise allowable_depreciation however at a minimum under the well-established cohan_rule 39_f2d_540 2d cir petitioner is entitled to treat the entire dollar_figure as a capital_expenditure depreciable over a five-year time period and to reduce its taxable_income accordingly for the resulting additional_depreciation deductions respondent replies petitioner’s assertion that it is at least entitled to capitalize the remaining amounts in dispute without any documentation is to simply ignore the well known legal principle that deductions are a matter of legislative grace and the taxpayer must clearly demonstrate entitlement to any deductions claimed even capital deductions 503_us_79 petitioner cavalierly relies on 39_f2d_540 2d cir to assert that the remaining expenses are deductible and thus this court should allow a greater deduction than the dollar_figure already permitted by respondent petitioner bases this belief on the fact that because account of which petitioner alleges the remaining dollar_figure was credited is labeled tif moving_expenses and because the tif subsidy was given in connection with culinary then all of the dollar_figure now reduced to dollar_figure in dispute must represent moving_expenses of food processing equipment for which petitioner is entitled to capitalize the cost over a five year time period petitioner has no evidence to substantiate this allegation respondent’s primary criticism of petitioner’s evidence is that the list of expenditures on which petitioner relies is for the entire calendar_year and cannot be allocated to the fiscal years before the court respondent points out that the list of vendors contains no information regarding the nature of the expense or when within the calendar_year the expense was incurred respondent concludes that petitioner wants this court to make a leap of faith without any corroborating evidence that the remaining amounts in issue were for the purchase the installation or the moving of equipment for use in culinary’s processing facility respondent emphasizes petitioner’s status in the industry and its employment of in-house and outside accountants and tax preparers who were well aware of the record keeping requirements of the internal_revenue_code sec_6001 requires taxpayers to keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 income_tax regs requires the taxpayer to keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information if a claimed deduction is disallowed by respondent petitioner must prove entitlement to that deduction whether ordinary and necessary business_expenses or depreciation expense 503_us_79 292_us_435 a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms rule a 105_tc_324 while the burden_of_proof may be shifted in some cases involving taxpayers including corporations unlike petitioner with a limited net_worth under sec_7491 the burden shift occurs only where the taxpayer has maintained all records required sec_7491 the doctrine_of cohan v commissioner supra permits the court to estimate allowable deductions when it is clear that deductible expenses have been incurred however there must be sufficient evidence in the record to provide a basis for making an estimate 121_tc_308 85_tc_731 this is not a case where no allowance has been made for the costs of relocating the culinary facility and a substantial amount has been conceded by respondent approximations under the cohan_rule necessarily bear heavily upon taxpayers whose inexactitude in failing to keep records created the problem see cohan v commissioner f 2d pincite here there is evidence that certain payments were made and recorded from that petitioner asks us to conclude that the payments must have been either for deductible expenses or depreciable assets and that the expenditures that were made are attributable to a tax_year before the court the only evidence that petitioner produced in this regard was the list of vendors and amounts that were recorded in the moving_expenses account and the testimony of david l van bebber van bebber a lawyer involved in the culinary acquisition who had reviewed the document and concluded that this lists out certain third party vendors that i believe culinary was utilizing or making payments to for goods or services van bebber was familiar with some but not all of the vendors on the list as to one for example he testified that it could be line equipment it could be freezing equipment it could be any number of the different types of equipment that we utilize in the food processing business although he identified the nature of the business of certain of the vendors the most he could say was q petitioner’s counsel do you have any views as to the nature of the invoices a yes i believe these invoices were for either the purchase the installation the moving of equipment for the processing facility the new processing facility on ashland avenue no invoices were in the record or ever produced on cross- examination van bebber admitted that he was not involved in the accounting with respect to the tif subsidy or the disputed expenditures petitioner repeatedly refers to the list of vendors as a contemporaneous record but the list is in effect contemporaneous only with respect to the recording of amounts that went into account no it is not contemporaneous in the sense that invoices purchase orders or journal entry explanations reflect the nature of the items purchased the witness’s speculation based on familiarity with certain of the vendors is not reliable evidence that the items paid for are deductible currently or over time through depreciation on a record in which it is established that erroneous accounting entries were made we have no confidence that the expenditures were for the purpose claimed by petitioner thus we conclude that petitioner has failed to satisfy its burden of proving that it is entitled to the disputed deductions because of the yet unresolved research_credit issue an appropriate order will be issued
